943 F.2d 1312
68 A.F.T.R.2d 91-5706, 91-2 USTC  P 50,477
John E. SHIMOTA and Nan B. Shimota, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 91-5017.
United States Court of Appeals,Federal Circuit.
Sept. 12, 1991.Suggestion for Rehearing In BancDeclined Nov. 20, 1991.

Thomas J. O'Rourke, Neill & Shaw, Washington, D.C., argued, for plaintiffs-appellants.   With him on the brief, was Virginia J. Townsend, of counsel.
Bruce R. Ellisen, Dept. of Justice, Washington, D.C., argued, for defendant-appellee.   With him on the brief, were Shirley D. Peterson, Asst. Atty. Gen., Gary R. Allen and Richard Farber, Attys.
Before ARCHER, and MAYER, Circuit Judges, and COWEN, Senior Circuit Judge.
ARCHER, Circuit Judge.


1
John E. Shimota and Nan B. Shimota (Shimota) appeal the judgment of the United States Claims Court, Shimota v. United States, 21 Cl.Ct. 510 (1990), holding that the lump-sum payment received by Mr. Shimota from the Civil Service Retirement System (CSRS) after commencement of his CSRS retirement annuity was includible in income and subject to federal income taxation under section 72 of the Internal Revenue Code of 1986 (26 U.S.C. § 72), and that the 10 percent additional tax under section 72(t) was properly imposed on that payment.   We affirm.


2
The arguments presented by Shimota in this appeal were fully considered and the issues correctly decided in Judge Robinson's thorough and well-reasoned opinion.   Accordingly, we adopt that opinion and affirm the Claims Court's judgment.   See also Guilzon v. Commissioner, 97 T.C. 14 (1991).


3
AFFIRMED.